

116 HR 3127 IH: Medicare Home Health Flexibility Act
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3127IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. Doggett (for himself, Mr. Smith of Missouri, Mr. Tonko, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the  Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo permit occupational therapists to conduct the initial assessment visit and complete the
			 comprehensive assessment under a Medicare home health plan of care for
			 certain rehabilitation cases.
	
 1.Short titleThis Act may be cited as the Medicare Home Health Flexibility Act. 2.Permitting occupational therapists to conduct the initial assessment visit and complete the comprehensive assessment under a Medicare home health plan of care for certain rehabilitation cases (a)In generalNotwithstanding section 484.55(a)(2) or 484.55(b)(3) of title 42, Code of Federal Regulations, or any other provision of law, an occupational therapist may be designated to conduct the initial assessment visit and to complete the comprehensive assessment for an individual who is eligible for home health services under title XVIII of the Social Security Act if the referral order by the physician—
 (1)does not include skilled nursing care; (2)includes occupational therapy; and
 (3)includes physical therapy or speech language pathology. (b)Rule of constructionNothing in subsection (a) shall be construed to provide for initial eligibility for coverage of home health services under title XVIII of the Social Security Act solely on the basis of a need for occupational therapy.
			